Opinion by
Orlady, J.,
The plaintiff brought suit on a promissory note in the following form:
“ §350.00 Pittsburg, Pa., April 26,1897.
“ On demand after date I promise to pay to the order of John F. Dodge, three hundred and fifty dollars at six per cent interest without defalcation, value received.
(Signed) “ O. S. Chessman.
“ Mary R. Chessman.”
An affidavit of defense was filed in which the defendants deny the plaintiff’s right to sue them jointly; and that any demand for payment was made before the suit was brought, and they allege that all interest due on the note was paid to August 23, 1897, and that one of the defendants was informed and believed that the note would run one year, which would extend the time for payment until August 23, 1898. A judgment was entered for want of a sufficient affidavit of defense. An obligation, which in its terms purports to be that of one person, as “ I hereby bind myself,” etc., and is executed by more than one, may be treated as the several obligation of each person who signed it, or the joint obligation of all: Knisely v. Shenberger, 7 W. 193; Leith v. Bush, 61 Pa. 395.
The parol agreement even if sufficiently alleged with one of the makers is entirely at variance with the promissory note sued on, and cannot avail under the decisions of Martin v. Berens, 67 Pa. 459; Clarke v. Allen, 132 Pa. 40; Ziegler v. McFarland, 147 Pa. 607. See also cases cited in P. & L. Dig of Dec. & Enc. of Pa. Law, 300.
As the court below properly entered judgment for want of a sufficient affidavit of defense, the defendant was not injured by *607the refusal to require the plaintiff to give security for costs on account of being a nonresideht of the state: Trenton Rubber Co. v. Small, 3 Pa. Superior Ct. 8.
The judgment is affirmed.